Citation Nr: 1030523	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-40 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral knee disability.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disability.


WITNESSES AT HEARING ON APPEAL

Veteran and M.C.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to January 1955.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision and a September 
2004 decisional letter of the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case has 
been advanced on the docket.

In September 2008 the Veteran testified at a RO hearing.

The Veteran is unrepresented in this appeal.

An April 1996 RO decision denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The Veteran appealed to the Board of Veterans' Appeals (Board) 
which, by decision in January 1998 also found that the Veteran 
was not entitled to service connection for bilateral hearing 
loss.  In August 2002, the Veteran sought to reopen his claim for 
service connection for bilateral hearing loss.  The RO, in an 
October 2002 rating decision, concluded that new and material had 
not been submitted, and his claim remained denied.  No 
communication that could be considered a notice of disagreement 
was received within one year of the date of that decision.  In 
July 2003 the Veteran again petitioned to reopen his previously 
denied claim of entitlement to service connection for bilateral 
hearing loss.  In a rating action dated in January 2004, the RO 
found that new and material had not been submitted and denied his 
petition to reopen.  The Veteran appealed to the Board of 
Veterans' Appeals (Board) which, by decision in March 2006, also 
found that new and material evidence sufficient to reopen the 
claim for service connection of bilateral hearing loss was not 
submitted.  This decision was also appealed to the Court.  In an 
April 2007 Order, the Court vacated the March 2006 Board decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).  The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for bilateral hearing loss was most recently before the Board in 
August 2007, when it was remanded for due process development.

As for the issue of entitlement to service connection for 
bilateral knee disability, an April 1996 RO decision denied the 
Veteran's claim of entitlement to service connection for 
bilateral knee disability.  The Veteran appealed to the Board of 
Veterans' Appeals (Board) which, by decision in January 1998 also 
found that the Veteran was not entitled to service connection for 
bilateral knee disability.  The Veteran subsequently filed an 
application to reopen the claim of service connection for knee 
disability, and a September 2001 RO decision denied the Veteran's 
claim.  Following the Veteran's appeal, the Board in a September 
2003 decision denied the Veteran's petition to reopen a claim for 
service connection for a knee disability.  The Veteran 
subsequently filed an application to reopen the claim of service 
connection for knee disability in October 2003.  In a September 
2004 decisional letter, the RO again denied the Veteran's 
petition to reopen a claim for service connection for knee 
disability, and the present appeal ensued.

As for the issue of entitlement to service connection for a 
lumbar spine disability, a September 2001 RO decision denied the 
Veteran's claim, and, following the Veteran's appeal, the Board 
in a September 2003 decision found that the Veteran was not 
entitled to service connection for a lumbar spine disability.  
The Veteran subsequently filed an application to reopen the claim 
of service connection for a lumbar spine disability in January 
2004.  In a September 2004 decisional letter, the RO again denied 
the Veteran's petition to reopen a claim for service connection 
for a lumbar spine disability, and the present appeal ensued.

A March 2010 rating decision granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a rating of 30 
percent for PTSD, effective September 25, 2006.  The Veteran has 
not expressed disagreement with the March 2010 RO decision.

A June 2009 rating decision, in pertinent part, denied the 
Veteran's claim of service connection for disability of the hands 
and disability of the ribs.  Following receipt of the Veteran's 
notice of disagreement, a statement of the case was issued in 
April 2010 which continued to deny the claims of service 
connection for disability of the hands and disability of the 
ribs.  The Veteran has not submitted a substantive appeal as to 
those claims.


FINDINGS OF FACT

1.  An October 2002 RO decision denied the Veteran's petition to 
reopen a claim for service connection for bilateral hearing loss 
disability.

2.  Evidence received subsequent to the October 2002 RO decision 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for bilateral hearing loss.

3.  A September 2003 Board decision denied the Veteran's petition 
to reopen a claim for service connection for bilateral knee 
disability.

4.  Evidence received subsequent to the September 2003 Board 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral knee 
disability.

5.  A September 2003 Board decision denied the Veteran's claim of 
service connection for a lumbar spine disability.

6.  Evidence received subsequent to the September 2003 Board 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for a lumbar spine 
disability.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied the Veteran's 
petition to reopen a claim of service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 2002 RO decision is not 
new and material, and the Veteran's claim of service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The September 2003 Board decision that denied the Veteran's 
petition to reopen a claim for service connection for a knee 
disability is final.  38 U.S.C.A. § 7104 (West 2002).

4.  Evidence received since the September 2003 Board decision is 
not new and material, and the Veteran's claim of service 
connection for bilateral knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The September 2003 Board decision that denied service 
connection for a lumbar spine disability is final.  38 U.S.C.A. § 
7104 (West 2002).

6.  Evidence received since the September 2003 Board decision is 
not new and material, and the Veteran's claim of service 
connection for a lumbar spine disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2003, January 2004, July 2004, 
March 2008, and January 2009 the appellant was informed of the 
evidence and information necessary to substantiate the claims, 
the information required of the appellant to enable VA to obtain 
evidence in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  In the March 2008 letter 
the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an award 
of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that the letters contain the information 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the 
March 2008 letter failed to note denial of service connection for 
hearing loss that occurred in October 2002, and the January 2009 
letter failed to note denial of service connection for knee and 
lumbar spine disability by the Board in September 2003, the Board 
notes that the January 2009 letter contained the information 
required by Kent.  As VCAA notice was not completed prior to the 
initial AOJ adjudications of the claims, such notice was not 
compliant with Pelegrini.  However, as the issues were 
readjudicated thereafter, there is no prejudice to the appellant 
in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Duty to Assist

As noted in a June 1995 letter from the National Personnel 
Records Center, it appears that some of the service medical 
records could not be recovered.  The Veteran's service entrance 
and separation examinations are of record, as are private and VA 
records.  The Board finds that there has been substantial 
compliance with its August 2007 remand instructions.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not 
referenced any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met, and the 
Board will address the merits of the claims.

Service Connection-General Law

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain chronic diseases may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

New and material

Generally, a final Board decision may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.

In general, RO rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

Under 38 U.S.C.A. § 5108, however, if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the RO 
may have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369.

If it is determined that new and material evidence has been 
received, the claim must be reopened.  The VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 
U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-
grounded claim).



I.  Hearing loss

The October 2002 RO decision (and the January 1998 Board 
decision) denied service connection for hearing loss on the basis 
that the Veteran's hearing acuity was found to be normal on 
examination for discharge and there had been no post-service 
medical evidence of hearing loss and no medical evidence linking 
the hearing loss to service.

The evidence of record at the time of the October 2002 RO 
decision included the Veteran's service separation examination 
which indicated that hearing acuity was normal, with 15/15 
recorded for both whispered voice and spoken voice, bilaterally.  
A private audiological evaluation in June 1989 noted that the 
Veteran had hearing loss.

The evidence added to the claims file subsequent to the October 
2002 RO decision includes a July 2004 VA audiological examination 
that demonstrated bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  The July 2004 VA examiner stated 
that it was less likely than not that the Veteran's hearing loss 
was related to service.

An April 2008 letter form the Veteran's employer essentially 
indicated that the Veteran had worked for 30 years in a non-noisy 
environment.

At his September 2008 RO hearing, the Veteran indicated that he 
had been exposed to weapons noise during service.  The Veteran 
indicated that when hospitalized in the 1950s a physician (Dr. G) 
had informed him that his hearing loss was related to service.  
The Veteran's lay witness, M.C., a long-time friend, noted that 
she had recently talked to Dr. G about the Veteran's hearing 
loss.  According to M.C., Dr. G had remembered that the Veteran 
had had hearing loss.  The lay friend stated that the physician 
had remembered that the Veteran had had hearing problems after 
service.  The Veteran has essentially indicated (page 12, 
September 2008 RO hearing transcript) that an attempt to obtain 
his records from Dr. G would not be worthwhile.

The evidence added to the claims file subsequent to the October 
2002 RO denial does not raise a reasonable possibility of 
substantiating the hearing loss claim.  The record is still 
absent for any competent clinical evidence showing that the 
Veteran has a hearing loss disability that had its onset during 
service or is somehow related to his active service.  The Board 
observes that there is still no opinion of record from any health 
care professional linking hearing loss disability to the 
Veteran's active military service.

In short, evidence received subsequent to the October 2002 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for hearing loss.

II.  Knee disability

The September 2003 Board decision denied the Veteran's 
application to reopen a claim of service connection for knee 
disability on the basis that, like the prior Board denial in 
January 1998, the Veteran had not submitted any evidence to show 
that his knee disorders were incurred during active service, nor 
had he submitted evidence of a nexus opinion that any current 
bilateral knee disorder was related to active service.

The evidence of record at the time of the September 2003 Board 
decision included an April 1953 service treatment record that 
noted that the Veteran complained of knee pain; X-rays revealed 
no significant abnormality.  The Veteran's service separation 
examination indicated that the Veteran's lower extremities and 
musculoskeletal system were normal.  Medical records reflected 
that the first indication of any knee problem was November 1989.

The evidence added to the claims file subsequent to the September 
2003 Board decision includes a 1982 private record that reveals 
that the Veteran had complained of body and muscle aches.  Even 
if such complaints were to be considered as pertaining to his 
knees, the evidence added to the claims file subsequent to the 
September 2003 Board decision does not raise a reasonable 
possibility of substantiating the knee claim.  The record is 
still absent for any competent clinical evidence showing that the 
Veteran has a knee disability that had its onset during service 
or is somehow related to his active service.  The Board observes 
that there is still no opinion of record from any health care 
professional linking any knee disability to the Veteran's active 
military service.

In short, evidence received subsequent to the September 2003 
Board decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral knee disability.

III.  Back disability

The September 2003 Board decision denied service connection for a 
lumbar spine disability on the basis that the Veteran's back was 
normal at separation, there was no post-service medical evidence 
of back disability until many years after service, and there was 
no evidence linking any back disability to service.

The evidence of record at the time of the September 2003 Board 
decision included the Veteran's service separation examination 
which indicated that clinical evaluation of the spine was normal.  
VA treatment records dated beginning 1989 reflected that the 
Veteran had osteoarthritis of the lumbar spine.  A July 1996 
treatment record noted the Veteran's history of back pain since 
the 1980s.

The evidence added to the claims file subsequent to the September 
2003 Board decision includes a December 1973 private discharge 
report that noted that the Veteran had complained of back 
problems.

The evidence added to the claims file subsequent to the September 
2003 Board decision does not raise a reasonable possibility of 
substantiating the back claim.  The record is still absent for 
any competent clinical evidence showing that the Veteran has a 
lumbar spine disability that had its onset during service or is 
somehow related to his active service.  The Board observes that 
there is still no opinion of record from any health care 
professional linking any lumbar spine disability to the Veteran's 
active military service.

In short, evidence received subsequent to the September 2003 
Board decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection for a 
lumbar spine disability.

Conclusion

The Board notes that the Veteran is competent to provide 
testimony (such as that given at his September 2008 RO hearing) 
concerning factual matters of which he has first hand knowledge 
(i.e., experiencing hearing loss and back and knee pain either in 
service or after service).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Board notes, however, that the Veteran's assertions concerning 
the disabilities on appeal were all of record and considered in 
the prior denials.  Further, a layperson is generally not deemed 
competent to opine on a matter that requires medical knowledge, 
such as a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As noted, it is possible that the Veteran's complete service 
treatment records are not associated with the claims file.  
Significantly, however, the Board observes that reports of the 
Veteran's enlistment and separation examinations are of record.  
Further, while the Board is cognizant of the heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule (O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)), the Veteran still has the burden to establish 
his claim by competent clinical evidence which is at least in 
equipoise.




ORDER

The appeal to reopen a claim of entitlement to service connection 
for bilateral hearing loss is denied.

The appeal to reopen a claim of entitlement to service connection 
for bilateral knee disability is denied.

The appeal to reopen a claim of entitlement to service connection 
for a lumbar spine disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


